Title: Patrick Gibson to Thomas Jefferson, 11 March 1812
From: Gibson, Patrick
To: Jefferson, Thomas


          
                  Sir 
                   
                     Richmond 
                     11th March 1812
          
		  Having at length succeeded in getting your Tobacco reviewed I shall now give you my opinion of it corroborated by the judgement of some of my friends who are more in the habit of purchasing and shipping—
          
          
          
            
              Nos
              2593 & 2032
                bright-colr good order & well flavd worth
              about
              6
              ½
              $
            
            
              〃
              2031
              dark〃mix’d & tolerably well flavd
              〃
              4
              
              〃
            
            
              〃
              2033
              〃〃〃ragged tho’〃
              〃
              3
              
              〃
            
            
              〃
              2030
              〃〃〃and sour
              〃
              2
              
              〃
            
            
              〃
              2029
              〃〃〃with mould
              
              1
              ½
              〃
            
            
              〃
              2034 stemmd very mean dirty & bad flavr
              
              1
              
              〃
            
          
          these are the prices which I think might be expected for such Tobacco, if a purchaser could be met with, which I suppose might be found amongst our manufacturers the first two are the only Hhds worth shipping I shall however wait your instructions respecting them—The ten bushels Cloverseed order’d in yours of the 1st 
                  was 
                  were sent on the 6th by C: Peyton’s Billy to the care of Mr 
                  Higginbotham—
          The Nail rod & bar iron has at last arrived and shall be sent up by Johnson
          Flour has become very dull, a sale could not now be made at more than 9$ cash this fall is in consequence of an impression that an embargo may shortly be expected; and the accounts received this morning from Washington, respecting the conspiracy has tended to increace that apprehension I am with great respect
          Your obt Servt
                  Patrick Gibson
        